                                            Case 3:20-cv-03244-SI Document 19 Filed 12/04/20 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JOSEPH ANTHONY GEORGE,                               Case No. 20-cv-03244-SI
                                   7                     Plaintiff,
                                                                                              ORDER DENYING MOTION FOR
                                   8              v.                                          RECONSIDERATION
                                   9     RALPH DIAZ, et al.,                                  Re: Dkt. No. 18
                                  10                     Defendants.

                                  11           On August 24, 2020, this action was dismissed and plaintiff’s second requests for a
                                  12   temporary restraining order and appointment of counsel were denied. Plaintiff now moves under
Northern District of California
 United States District Court




                                  13   Federal Rule of Civil Procedure 60(b) for reconsideration of that order. Reconsideration under Rule
                                  14   60(b) “is appropriate if the district court (1) is presented with newly discovered evidence, (2)
                                  15   committed clear error or the initial decision was manifestly unjust, or (3) if there is an intervening
                                  16   change in controlling law.” School Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255,
                                  17   1263 (9th Cir. 1993). Plaintiff first argues that the court erred by failing to rule on his second request
                                  18   for appointment of counsel. Docket No. 18 at 1. He is wrong. The court denied plaintiff’s second
                                  19   request for a TRO and second request for appointment of counsel “because this action is being
                                  20   dismissed and for the reasons stated at pages 6-10 in the order of dismissal with leave to amend.”
                                  21   Docket No. 16 at 6. Plaintiff’s motion otherwise expresses disagreement with the court’s review of
                                  22   his filings but does not show his entitlement to reconsideration of the order. He has not shown
                                  23   newly discovered evidence, clear error or manifest injustice, or an intervening change in the law.
                                  24   Accordingly, plaintiff’s motion for reconsideration is DENIED. Docket No. 18.
                                  25           IT IS SO ORDERED.
                                  26   Dated: December 4, 2020
                                  27                                                      ______________________________________
                                                                                          SUSAN ILLSTON
                                  28                                                      United States District Judge
